DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 5-24 are pending:
		Claims 1, 5-15 and 23-24 are rejected.
		Claims 2-4 have been canceled. 
		Claims 23 & 24 are new. 
		Claims 16-22 have been withdrawn. 
Response to Amendments
Amendments filed 07/06/2021 have been entered. Amendments to the claims overcome §112 and §103 rejections previously set forth in non-final Office Action mailed 04/06/2021. 
Response to Arguments
Arguments filed 07/06/2021 have been entered. Arguments were fully considered. 
On page 10 and 13-14 of Applicant’s arguments, Applicant argues that:
The apparatus of Binggl is a device for filtering liquids using a housing, a filter insert, and a valve with an adjusting rod. The adjusting rod has a return spring, against which the adjusting rod must work to open the valve. As described by Binggl, the "housing 1 is penetrated by an adjusting rod 4, which is formed at its upper end with an adjusting handle 41 and the lower end of which is provided with a sealing element 42." Thus, the handle 41 is not a handle of the silt and debris catching apparatus, but instead a handle of the adjusting rod. Further, the channels defined in Binggl do not relate to the handle 41. Similarly, the cover does not provide the claimed function of preventing the material that enters the valve box assembly from entering the channel. 

When viewing the claimed invention as a whole and when further viewing the cited handle component along with its invention as a whole, the claimed invention is patentably distinct.

Accordingly, no person of skill would view the device of Bennett, particularly the handle 8 thereof, and come to the conclusion that it 

	These argument are persuasive therefore previous rejections are withdrawn. 
On page 12 of Applicant’s arguments, Applicant argues that:
Viewing the claimed device as a whole, it is readily apparent that the handle is disposed within the flow of water and materials, and that the removable cover is necessary to protect the interior of these defined channels from water and material contained in that flow. A person of skill would not view a pull handle of a spring biases adjusting rod as a suitable replacement for the claimed handle, and would most certainly not combine the same handle with the device of McInnis to reach the claimed invention. 

Based on the foregoing, it is seen that Claim 1 when considered as a whole is patentably distinct and non-obvious over the combination of McInnis and Strassburger.

	This argument is moot because McInnis is not relied upon. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/06/2021 is acknowledged.
Terminal Disclaimer
The terminal disclaimer filed on 07/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/733,775 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-15 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Castrovinci (USPN 8,368,518) in view of Mallela (US 2009/0173397) in view of Bennett (USPN 9,982,418) and further in view of Strassburger (USPN 9,792,792).
	Regarding claim 1, Castrovinci teaches a valve (“valve” is recited as an intended use, the box assembly of Castrovinci is capable for use with a valve) box assembly (see Fig. 1 & Entire Abstract) comprising: a valve (Fig. 1, valve 101; see C3/L33-35); and a radio-frequency identification tag (Fig. 1, radio-frequency identification tag 104; see C3/L8-10) within the valve box assembly (see Fig. 1).
	Castrovinci does not explicitly teach (1) a pipe within the valve box assembly, (2) the valve coupled to the pipe; (3) a silt and debris catching apparatus adapted to retain material that enters the valve box assembly, the silt and debris catching apparatus having a housing component, a filtration component, (4) a handle defining a channel, and a handle cover, wherein the radio-frequency identification tag is within the channel defined in the handle of the silt and debris catching 
	In a related field of endeavor, Mallela teaches equipment housing (see Entire Abstract) comprising a pipe within a valve box assembly (see Fig. 3) and a valve coupled to the pipe (see Fig. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Castrovinci by incorporating the pipe of Mallela such that said pipe is within the valve box and coupled to the valve because it is known in the art that underground valve components are typically connected to water pipes and other types of conduits (Mallela, see ¶2). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	The combination of references does not teach (3) and (4). 
	In a related field of endeavor, Bennett teaches a gate strainer inside of a gate valve curb box (see Entire Abstract) comprising: a silt and debris catching apparatus within the valve box assembly (see Fig. 3 & see C2/L19-30), wherein the silt and debris catching apparatus includes a housing component (Fig. 3, housing component 7 (Fig. 3, rim 7); see C2/L14-18) and a filtration component (Fig. 3, filtration component 5 (Fig. 3, strainer 5); see C2/L19-30)  adapted to retain material that enters the valve box assembly (“for accumulating debris”) (see C2/L20-25), wherein the silt and debris catching apparatus includes a handle (Bennett, Fig. 2, handle 8 & see C2/L25-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the modify the apparatus of Castrovinci by incorporating the gate strainer of Bennett because by incorporating the gate strainer of Bennett because it is desirable to keep dirt and debris out of the housing (valve box) (Mallela, see ¶2; Castrovinci, “underground valves located beneath plastic valve covers or boxes”, see Abstract, lines 3-6). 

	In a related field of endeavor, Strassburger teaches a security tag for wire handle (see Entire Abstract) comprising a handle (the combination of handle 30 and tag 10) (see Fig. 6) defining a channel (Fig. 5, channel 54 (Fig. 5, opening 54); see C4/L40-42); and a cover (Fig. 8, cover 42 (Fig. 8, engagement members 42); see C4/L20-23) coupled to the handle and adapted to prevent the material from entering the channel (the engagement members 42 are capable of preventing material because of interlocking fingers to hold the engagement members in a closed position) and wherein the radio-frequency identification tag is within the channel (“The flange 16 includes a recessed area 18 adapted to receive a security device 20 such as an EAS device or an RFID tag”) (Strassburger, see C3/L19-23 and Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of Castrovinci (as modified by Bennett) by incorporating the channel and cover (security tag) of Strassburger because the simple addition of a known security tag to a known device (filter assembly) obviously resulting in providing a comfortable handle for a user to hold (Strassburger, see C1/L61-67). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 –97 (2007) (see MPEP § 2143, A.).
	Regarding claim 5, Castrovinci, Mallela, Bennett and Strassburger teach the valve box assembly of claim 4, wherein the silt and debris catching apparatus includes a first end and a second end below the first end (Bennett, see Fig. 2 of first end at the handle 7 and second end at the bottom portion 4) and wherein the cover defines the first end (The combination of Castrovinci, Bennet and Strassburger teach “the cover defines the first end” because the cover is at the first end of the handle, see Fig. 7 of Strassburger). 
	Regarding claim 6, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 1, wherein the radio-frequency identification tag includes first data associated 
	Regarding claim 7, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 6, wherein the first data includes a serial number that identifies the silt and debris catching apparatus or the valve box assembly (Castrovinci, “valve identification number”) (Castrovinci, see C3/L11-25).
	Regarding claim 8, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 7, wherein the radio-frequency identification tag includes a read-only memory (the RFID is capable of “read-only memory”) (Castrovinci, see C4/L5-10) that stores the first data (Castrovinci, “field data stored on the RFID tag”) (Castrovinci, see C3/L45-52).
	Regarding claim 9, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 8, wherein the serial number provides access to a database (Castrovinci, “valve identification number can be stored in a searchable database”) (Castrovinci, see C3/L25-32) that includes second data associated with the silt and debris catching apparatus (Castrovinci, the database is capable having second data, see C3/L11-25).
	Regarding claim 10, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 9, wherein the second data includes at least one of: a geographic location of the silt and debris catching apparatus or the valve box assembly (Castrovinci, “GPS location”) (Castrovinci, see C3/L11-25), a pipe diagram, a type of fluid that flows through the valve within the valve box assembly, what the valve within the valve box assembly effects, a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, a status of the valve within the valve box assembly, and a fluid flow state.
	Regarding claim 11, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 7, wherein the radio-frequency identification tag includes a read/write memory that stores the first data associated with the silt and debris catching apparatus or the valve box 
	Regarding claim 12, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 11, wherein the first data includes editable data (Castrovinci, the RFID tag is capable of having editable data, see C3/L50-52) associated with the silt and debris catching apparatus or the valve box assembly.
	Regarding claim 13, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 12, wherein the first data includes at least one of: a date and a time that the valve box assembly was accessed, a date and a time that the silt and debris catching apparatus was inspected, a date and a time that the silt and debris catching apparatus was emptied, and a status of the valve within the valve box assembly (Castrovinci, “open/closed status”) (Castrovinci, see C3/L11-25).
	Regarding claim 14, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 11, wherein the serial number provides access to a database (Castrovinci, “valve identification number can be stored in a searchable database”) (Castrovinci, see C3/L25-32) that includes second data associated with the silt and debris catching apparatus (Castrovinci, the database is capable having second data, see C3/L11-25).
	Regarding claim 15, Castrovinci, Mallela, Bennet and Strassburger teach the valve box assembly of claim 1, wherein the radio-frequency identification tag is one of an active radio-frequency identification tag or a passive radio-frequency identification tag (Castrovinci, “a passive tag”) (Castrovinci, see C3/L5-10).
	Regarding claim 23, Castrovinci, Mallela, Bennet and Strassburger teach the silt and debris catching apparatus of claim 1 wherein the handle further comprises: a handle fixed (Strassburger, Fig. 7, fixed handle 30 (Fig. 7, wire loop handle 30); see C3/L60-62) (the handle 30 is secured to the sides of the bucket therefore is a fixed handle) to the housing component and extending 
	Regarding claim 24, Castrovinci, Mallela, Bennet and Strassburger teach the silt and debris catching apparatus of claim 23, wherein the handle cover further comprises: a removable cover (Strassburger, the engagement members are hingedly attached sections therefore removable, see C4/L19-23) configured to engage the handle (Strassburger, see Fig. 7). 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mallela (US 2009/0173397) in view of Bennett (USPN 9,982,418) and further in view of Strassburger (USPN 9,792,792).
	Regarding claim 1, Mallela teaches a valve (“valve” is recited as an intended use, the box assembly of Mallela is capable for use with a valve) box assembly (see Fig. 3 & Entire Abstract) comprising: a pipe within the valve box assembly (see Fig. 3); and a valve coupled to the pipe (see Fig. 3).
	Mallela does not teach (1) a silt and debris catching apparatus adapted to retain material that enters the valve box assembly, the silt and debris catching apparatus having a housing component, a filtration component, (2) a handle defining a channel, and a handle cover, wherein the radio-frequency identification tag is within the channel defined in the handle of the silt and debris catching apparatus and wherein the handle cover is adapted to prevent the material that enters the valve box assembly from entering the channel.	
	In a related field of endeavor, Bennett teaches a gate strainer inside of a gate valve curb box (see Entire Abstract) comprising: a silt and debris catching apparatus within the valve box assembly (see Fig. 3 & see C2/L19-30), wherein the silt and debris catching apparatus includes a housing component (Fig. 3, housing component 7 (Fig. 3, rim 7); see C2/L14-18) and a filtration component (Fig. 3, filtration component 5 (Fig. 3, strainer 5); see C2/L19-30)  adapted to retain material that enters the valve box assembly (“for accumulating debris”) (see C2/L20-25), wherein 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the modify the apparatus of Mallela by incorporating the gate strainer of Bennett because it is desirable to keep dirt and debris out of the housing (valve box) (Mallela, see ¶2). 
	The combination of references does not teach (2).
	In a related field of endeavor, Strassburger teaches a security tag for wire handle (see Entire Abstract) comprising a handle (the combination of handle 30 and tag 10) (see Fig. 6) defining a channel (Fig. 5, channel 54 (Fig. 5, opening 54); see C4/L40-42); and a cover (Fig. 8, cover 42 (Fig. 8, engagement members 42); see C4/L20-23) coupled to the handle and adapted to prevent the material from entering the channel (the engagement members 42 are capable of preventing material because of interlocking fingers to hold the engagement members in a closed position) and wherein the radio-frequency identification tag is within the channel (“The flange 16 includes a recessed area 18 adapted to receive a security device 20 such as an EAS device or an RFID tag”) (Strassburger, see C3/L19-23 and Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the handle of Mallela (as modified by Bennett) by incorporating the channel and cover (security tag) of Strassburger because the simple addition of a known security tag to a known device (filter assembly) obviously resulting in providing a comfortable handle for a user to hold (Strassburger, see C1/L61-67). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 –97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778      

/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778